Case 4:19-cv-00062-HCM-DEM Document 15 Filed 07/11/19 Page 1 of 4 PageID# 276



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                NEWPORT NEWS DIVISION


 THE HANOVER INSURANCE COMPANY

                        Plaintiff,

 v.                                                                 Case No 4:19-cv-00062

 OYSTER COVE BOATWORKS & YACHT
 BROKERAGE, INC., et al.

                        Defendants.


                   ANSWERS, DEFENSES, AND AFFIRMATIVE DEFENSES

         For their Answer, Defenses and Affirmative Defenses, defendants Oyster Cove

 Boatworks & Yacht Brokerage, Inc. and Christopher Leigh (collectively, “Oyster Cove”), state

 as follows:

                                            ANSWER

                                              I. Parties

      1. Oyster Cove lacks sufficient information to admit or deny paragraph 1, and therefor

         denies.

      2. Admitted.

      3. Admitted.

      4. Oyster Cove lacks sufficient information to admit or deny paragraph 4, and therefore

         denies.

      4. Oyster Cove lacks sufficient information to admit or deny the second paragraph 4, and

         therefore denies.

                                      II. Jurisdiction and Venue

                                                 1
Case 4:19-cv-00062-HCM-DEM Document 15 Filed 07/11/19 Page 2 of 4 PageID# 277



   5. Paragraph 5 is a conclusion of law to which no response is required.

   6. Paragraph 6 is a conclusion of law to which no response is required.

   7. Paragraph 7 is a conclusion of law to which no response is required.

                                              III. Facts

   A. The Underlying Claims

   8. Admitted.

   9. Admitted.

   10. Admitted.

   11. Admitted that Mr. Leigh was operating the General Leigh in his capacity as the president

        of Oyster Cove Boatworks & Yacht Brokerage, Inc.

   12. Admitted.

   13. Admitted.

   14. Admitted.

   15. Admitted.

   16. Admitted.

   17. Admitted.

   B.       The Policy

   18. Defendants admit the policy was issued but are unable to admit or deny whether Exhibit

        C is a complete or true copy of the policy.

   19. Admitted.

   20. Defendants admit only that this language does exist in the policy, but otherwise state the

        policy speaks for itself.




                                                 2
Case 4:19-cv-00062-HCM-DEM Document 15 Filed 07/11/19 Page 3 of 4 PageID# 278



   21. Defendants admit only that this language does exist in the policy, but otherwise state the

      policy speaks for itself.

                              III.   Count I – Declaratory Judgment

   22-34. There are no paragraphs numbered 22 through 34 in the complaint.

   35. Denied.

   36. No response is required to paragraph 36. To the extent a response is required, Oyster

   Cove states there is no basis in fact or law to deny coverage to Oyster Cove for the

   underlying lawsuits that are the subject of the complaint.

   37. Oyster Cove does not understand all of the allegations in paragraph 37 of the Complaint

   and therefore denies same. Oyster Cove specifically denies that it is not entitled to coverage

   under the policy issued by plaintiff.

                         DEFENSES AND AFFIRMATIVE DEFENSES

   1. Any allegations which have not been expressly admitted are denied.

   2. Plaintiff has failed to allege sufficient facts to show that an actual controversy, ripe for

      decision, exists between the parties, as required by 28 U.S.C. §§ 2201 and 2202.

   3. Plaintiff has otherwise failed to state a claim for which relief can be granted pursuant to

      Rule 12(b)(6) of the Federal Rules of Civil Procedure.

   4. Defendant, Chris Leigh, was at all pertinent times acting within the course and scope of

      his employment as an employee, officer, and director of defendant, Oyster Cove

      Boatworks & Yacht Brokerage, Inc.




                                                 3
Case 4:19-cv-00062-HCM-DEM Document 15 Filed 07/11/19 Page 4 of 4 PageID# 279



    5. Defendants, Oyster Cove Boatworks & Yacht Brokerage, Inc., are entitled to defense and

        indemnity under the policy which is the subject of the complaint and for the lawsuits

        brought against them by Alan Clay Moore and Cheryl Moore.

        WHEREFORE, defendants, Oyster Cove Boatworks & Yacht Brokerage, Inc. and

 Christopher Leigh, request that judgment be entered in their favor and that they have their costs,

 attorneys fees, and such other and further relief as may be just and proper.




                                                      OYSTER COVE BOATWORKS & YACHT
                                                      BROKERAGE, INC. and CHRISTOPHER
                                                      LEIGH

                                                        /s/ David N. Ventker
                                                        __
                                                      David N. Ventker, Esq. (VSB No. 29983)
                                                      Marissa M. Henderson, Esq. (VSB No. 44156)
                                                      Ventker Henderson, PLLC
                                                      256 W. Freemason St.
                                                      Norfolk, VA 23510
                                                      Tel: (757) 625-1192
                                                      Fax: (757) 625-1475
                                                      dventker@ventkerlaw.com
                                                      mhenderson@ventkerlaw.com




                                                  4
